[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] SUPPLEMENTAL MEMORANDUM OF DECISION
This marriage was dissolved by the court on October 20, 1999. On December 13, 1999, the court issued a correction and clarification of its judgment, required because the court made an arithmetic error in its October 20, 1999, Memorandum of Decision.
The parties have sought a further clarification to prevent any ambiguity or confusion with respect to the court's orders. In issuing this Supplemental Memorandum of Decision, the court doesnot change any of the orders previously entered. The court only clarifies the language used in two of its orders.
Accordingly, the judgment is reopened and amended as follows:
a. December 13, 1999, language reading:
"This is to be in addition to all other sums he was required to pay by the other provisions of the judgment [of October 20, 1999]."
is amended to:
"This is to be in addition to all other sums he was required to pay in Paragraph 6 of the judgment of October 20, 1999."
b. The following additional language is added:
Except for those sums ($43,086.00) to be transferred from the husband to the wife from his Fleet IRA by Qualified Domestic Relations Order, all other pensions, retirement accounts, 401K plans, IRA's, and similar instruments held by him at the time of the divorce on October 20, 1999 are to be his and his alone, free of any claim by the wife. To the extent required, she shall execute any document required to effectuate this provision. The CT Page 1150 defendant shall not transfer any assets until he has received the required executed documents, but he shall provide her with such documents within 30 days.
Orders will enter accordingly.
By the Court,
Gruendel, J.